Citation Nr: 1521701	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-38 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to September 2005. 

This appeal is before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a July 2010 hearing at the RO.  A transcript has been associated with the file.  

The appeal was remanded by the Board in November 2010.  In June 2014, the Board denied the Veteran's claim, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand.  In a March 2015 Order, the Court granted the motion, vacated the June 2014 Board decision, and remanded the case to the Board.


FINDING OF FACT

The Veteran's current cervical spondylosis with degenerative disc disease first manifested in service.


CONCLUSION OF LAW

The criteria for service connection for cervical spondylosis with degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his current cervical spine pain and problems began in service.  As reflected in a November 2008 statement and in his July 2010 testimony before the Board, he asserts that, during service, he would intermittently experience neck pain and stiffness, particularly following airborne training jumps and physical training, which could last for several days and for which he took pain medication.  He reported that he began seeking treatment for neck pain in service in 2005, and that his neck pain and problems have persisted since his separation from service in September 2005.

Service treatment records reflect that the Veteran complained of neck pain in April 1992, at which time he reported being involved in a car accident the previous day; he was diagnosed with mild cervical muscle strain.  Service treatment records also reflect complaints of neck pain in January and March 2005.  In January 2005, the Veteran presented with complaints of neck pain since the previous day and was diagnosed with cervical strain.  In March 2005, he again presented with complaints of pain in the back of his neck, and the treating provider noted that he had been seen for neck pain while deployed.  On VA examination in May 2005, prior to the Veteran's separation from service, he reported cervical spine pain that began "a long time ago," but no cervical spine disability was found on examination; X-rays of the cervical spine were not taken at that time because the examiner found that they were not indicated based on his clinical examination showing no cervical spine disability.

December 2008 VA cervical spine X-rays revealed mild to moderate disc space narrowing at several levels and multilevel cervical spondylosis.  

On April 2011 VA examination, the Veteran reported neck pain with onset between 1992 and 1993.  He denied sustaining any in-service injury to his neck, but stated that his neck "tightened up for a few days" following each airborne training jump he completed.  The Veteran reported that his neck pain had become progressively worse since onset, and that although he could still perform tasks with the pain, it caused reduced range of motion and headaches.  On clinical examination, the examiner found tenderness and decreased range of motion in the cervical spine.  The examiner diagnosed cervical spondylosis with moderate degenerative disc disease based on contemporaneous X-rays.  

The record thus reflects in-service complaints of cervical spine pain and problems in 2005, a lack of in-service imaging studies of the cervical spine at that time, and initial post-service imaging studies of the cervical spine in December 2008 revealing mild to moderate disc space narrowing at several levels and multilevel cervical spondylosis.  Given this evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds his assertions of neck pain and problems continuing after service to be credible, and that his cervical spine disorder manifested in service.  See 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d 1331.  Accordingly, service connection for cervical spondylosis with degenerative disc disease must be granted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed. 


ORDER

Service connection for cervical spondylosis with degenerative disc disease is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


